                                                                 USDC-SDNY
                                                                 DOCUMENT
 UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                 DATE FILED: 3-30-20

 MARC AMERUSO,

                             Plaintiff,
                                                               No. 15-CV-3381 (RA)
                        v.
                                                                       ORDER
 CITY OF NEW YORK, et al.,

                             Defendants.


 RONNIE ABRAMS, United States District Judge:

         Pursuant to the Southern District of New York’s Standing Order of March 27, 2020

 regarding the suspension of civil jury trials until June 1, 2020, see 20 Misc. 172, the trial in this

 action – currently scheduled to begin on May 4, 2020 – is hereby adjourned. No later than April

 10, 2020, the parties shall file a letter proposing alternative trial dates between June and

 September 2020.

 SO ORDERED.

Dated:    March 30, 2020
          New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
